Opinion by
Watkins, J.,
In this unemployment compensation case the Bureau of Employment Security issued a decision denying benefits under §402(b)(1) of the Unemployment Compensation Law, 43 PS §802 (b) (1). A copy of this decision was mailed to the claimant, Willis E. Miller, on January 20, 1961, and was received by him on that day. The notice informed him that January 30, 1961, was the last day on which to file an appeal from this decision.
The claimant did not file an appeal on or before January 30, 1961, but waited until February 2, 1961, before filing. The referee dismissed the appeal on this ground and the Unemployment Compensation Board of Review affirmed the decision.
The claimant contends that he was misled by the clerk in the local office as to the time limit for appeal, but admits that he failed to read the notice provided for him which clearly stated the. last day for appeal. His testimony is conflicting and there is a denial that he was misled in any way, and there is competent testimony to support the finding that he was not misled *565or misinformed by any clerk representative regarding tbe filing of bis appeal.
Tbe issue raised by tbe claimant bas been decided many times by this Court. Neither tbe Board nor this Court bas tbe power to extend tbe time of appeal in tbe absence of a showing of fraud or its equivalent, which is certainly not present here. McKinney Unemployment Compensation Case, 190 Pa. Superior Ct. 470.
Decision affirmed.